DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 now depends on cancelled claim 3. For purposes of examination, it is interpreted that claim 4 will depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rome et al. (US 2005/0261664 A1).
With regard to claim 1, Rome discloses A hub component (Fig. 10) comprising: an elongate body (600) comprising a first end (opposite end 652) and a second end (at 652) defining a length therebetween, and a lumen extending through the body from the first end to the second end; a coupling portion formed at the first end, the coupling portion comprising a coupling portion receiver (see at 632); one or more elongate fingers (652, divided by slits) formed at the second end, each of the one or more elonqate fingers each having an inner surface; and a receiver defined within a portion of the elongate body between the first and second ends, wherein the receiver comprises an inner surface, the receiver inner surface having a diameter that is tapered from a largest diameter adjacent to the inner surface of each of the one or more elonqate fingers to a smallest diameter adjacent to the coupling portion receiver (see Fig below), wherein the receiver is configured for engagement with a connector-receiving portion of a connector (see Fig 11a, and Fig. 11b, having a connector 664 inserted in the coupling portion receiver), 

    PNG
    media_image1.png
    274
    598
    media_image1.png
    Greyscale

With regard to claim 2, Rome discloses wherein an outer surface of the one or more fingers comprises at least one engagement member formed thereon (see barb 652 on the fingers).
Regarding claim 4, Rome discloses the hub component, wherein the connector-receiving portion comprises a male hub (see distal end of 662 in Fig. 11a, that could be considered male hub as it is inserted into a female opening of the coupling receiving portion). 
With regard to claim 8, Rome discloses wherein the one or more fingers comprise a pair of opposing fingers defining a pair of elongate channels therebetween (fingers are created by a slit formed at the second end).
With regard to claim 20, Rome discloses A component (Fig. 10, element 600) for coupling engagement with nutritional or medicinal fluid transfer systems or components (670), the component comprising an elongate body (600) extending between a first end and a second end and defining a lumen extending therethrough, the first (opposite where 652 is pointing) end comprising a coupling portions the second end (end with 652) comprising one or more fingers (fingers are formed by the slit at the first end), and a receiver formed in the elongate body between the first and second ends, the receiver comprising an inner surface for compatible engagement with a male hub, wherein the inner surface has a diameter that is tapered from a largest diameter adjacent to the one or more fingers to a smallest 
With regard to claim 21, Rome discloses wherein the coupling portion of the second end is configured for coupling engagement with another medical device, component, vessel, detector or sensor (element 664, and 670).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rome et al. (US 2005/0261664 A1) and in further view of Kunishige (US 2016/0206516 A1).
Regarding claim 5, Rome discloses the claimed invention substantially as claimed as set forth above for claims 1,3 and 4. Rome is silent regarding the hub component, wherein the male hub comprises a male ISO 80369-3 compatible coupling and the receiver comprises a female ISO 80369- 3 compatible coupling.
However, Kunishige teaches a hub component, wherein the male hub comprises a male ISO 80369-3 compatible coupling and the receiver comprises a female ISO 80369- 3 compatible coupling (see [0004] describing enteral feeding male and female couplings compatible with the ISO 80369-3 standard).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Rome, by incorporating a male hub comprising a male ISO 80369-3 compatible coupling and the receiver comprising a female ISO 80369- 3 compatible coupling, as taught by Kunishige, for the purpose of providing standard couplings for connecting a feeding set include mutually engageable lock mechanisms so as to be able to withstand the pressure applied to the liquid substance [0004],
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rome et al. (US 2005/0261664 A1) and in further view of Sage (US 20110270230 A1).
Regarding claim 11, Rome discloses the claimed invention substantially as claimed as set forth above for claim 1. Rome is silent regarding the hub component, wherein the length of the elongate body is between about 5 - 200 millimeters.
However, Sage teaches a hub component, wherein the length of the elongate body is between about 5 - 200 millimeters (see [0039] describing the sleeve 108 having a length of about 17.5 mm).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rome to include a length of the elongate body between about 5 - 200 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 13,14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rome et al. (US 2005/0261664 A1) and in further view of Feer (US 2011/0144481 A1).
Regarding claim 13, FoRome discloses the claimed invention substantially as claimed as set forth above for claim 1. While the device of Rome is fully capable of connection with a sensor or detector, Rome does not expressly disclose the hub component, wherein the coupling portion is configured for connection with a sensor or detector.
However, Feer teaches a hub component (52, 58, 60), wherein the coupling portion (52) is configured for connection with a sensor or detector (see [0055] describing a sensor on feeding tube 10, and thus connected to the distal coupling portion 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Rome, by incorporating a coupling portion configured for connection with a sensor or detector, as taught by Feer, for the purpose of providing a sensor that measures pH to aid in proper placement of the feeding tube [0005].
Regarding claim 14, Rome discloses the claimed invention substantially as claimed as set forth above for claims 1 and 13. Rome is silent regarding the hub component, wherein the sensor or detector can be a carbon dioxide detector, a pH indicator or other sensor or detector so as to ensure proper gastric placement of a feeding tube.
However, Feer teaches a carbon dioxide detector, a pH indicator or other sensor or detector so as to ensure proper gastric placement of a feeding tube (see [0055] describing the sensor measuring pH to determine proper placement of the tube 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Rome, by incorporating a carbon dioxide detector, a pH indicator or other sensor or detector so as to ensure proper gastric placement of a feeding tube, as taught by Feer, for the purpose of providing a sensor that measures pH to aid in proper placement of the feeding tube [0005].
Regarding claim 22, Rome discloses the claimed invention substantially as claimed as set forth above for claim 20. Rome is silent regarding the component, wherein the detector is capable of determining the presence of carbon dioxide and/or measuring the acidity of a fluid.
However, Feer teaches the detector is capable of determining the presence of carbon dioxide and/or measuring the acidity of a fluid (see [0055] describing the sensor measuring pH, and thus measuring acidity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Rome, by incorporating a detector capable of determining the presence of carbon dioxide and/or measuring the acidity of a fluid, as taught by Feer, for the purpose of providing a sensor that measures pH to aid in proper placement of the feeding tube [0005].
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-2, 4-8, 11, 13-14, 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Because of the claim amendments requiring a hub component formed from one piece, Rome has now been reinterpreted such that the hub is now simply elements 652 to 634 which as shown in Fig. 10 is a single piece. The insert at 638 is now not needed by the claims or considered part of the hub component. Because the hub itself also includes a tapered portion, the claim limitations of 1 and 2 are still met by this new interpretation. If further limitations regarding the inner surface of the hub were recited, the current rejection may be overcome. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783